Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 04/18/2022. Claims 1, 4, 7-13, 16-17 and 21-22 are amended. Claim 2 is canceled. Claims 18-20 are withdrawn. Claims 1, 3-17 and 21-22 are currently pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	Applicant’s claim for the benefit of prior-filed provisional application 62/571,068 filed 10/11/2017 is acknowledged. However, in claim 1, written description support for “identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner; selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected for each activity step based on the media type and available resources to output each activity step of the plurality of activity steps; digitally providing the plurality of activity steps to the learner based on the media type for each activity step, via the given output device for each activity step, wherein only the media type for each of the activity steps is received to reduce resource allocation” is not provided in the prior filed provisional application and thus claim 1 and dependents thereof do not receive the benefit of the priority filing date. As a result, claims 1, 3-17 and 21-22 of the instant application are only given the priority date of 04/10/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 9, there are two recitations of "an updated media type". It is not clear whether second recitation of "an updated media type" is intended to be same or different from first recitation of "an updated media type". Hence, the metes and bounds of the claim cannot be discerned.
In view of the above rejections under 35 USC § 112(b), the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and dependents thereof are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A system comprising:”. Independent Claim 1 falls under the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 1
Revised 2019 Guidance
A system for treating a cognitive disability, the system comprising:
A system falls under the statutory subject matter class of a machine. See
35 U.S.C. § 101. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a memory
The memory is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
[L2]  a processor, the processor configured to:
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
[L3]  receive a designated activity
Receiving information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L4]  generate a pre-assessment profile for a learner having a cognitive disability based on the designated activity
Abstract idea: generating a pre-assessment profile for a learner having a cognitive disability based on the designated activity is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  the processor further configured implement treatment of the cognitive disability based on:
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Abstract idea: implementing treatment of the cognitive disability is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  generating a plurality of activity steps for the learner to perform the designated activity
Abstract idea: generating a plurality of activity steps for the learner to perform the designated activity is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner
Abstract idea: identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L8] selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected for each activity step based on the media type and available resources to output each activity step of the plurality of activity steps
The one or more output devices and given output device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Abstract idea: selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected for each activity step based on the media type and available resources to output each activity step of the plurality of activity steps is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L9] digitally providing the plurality of activity steps to the learner based on the media type for each activity step, via the given output device for each activity step, wherein only the identified media type for each of the activity steps is received to reduce resource allocation
The given output device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 

Digitally providing the plurality of activity steps to the learner via the given output device is insignificant post-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L10] receiving feedback information based on the learner's performance of the plurality of activity steps
Receiving information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L11]  assessing the learner's ability to perform the designated activity, based on the feedback information
Abstract idea: assessing the learner's ability to perform the designated activity, based on the feedback information is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L12]  assigning at least one of a mastery designation or a fluency designation based on the assessment
Abstract idea: assigning at least one of a mastery designation or a fluency designation based on the assessment is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the memory, processor, one or more output devices and given output device and automation of a manual process does not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the memory, processor, one or more output devices and given output device at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 26: The device 1100 could be one of, but is not limited to, for example, a computer, a gaming device, a handheld device, a set-top box, a television, a mobile phone, a tablet computer, a wearable watch, a holographic device, a virtual reality device, an augmented reality device, or other computing device…; ¶ 27: the processor 102 includes a central processing unit (CPU), a graphics processing unit (GPU), a CPU and GPU located on the same die, or one or more processor cores, wherein each processor core can be a CPU or a GPU. In various alternatives, the memory 104 is located on the same die as the processor 102, or is located separately from the processor 102. The memory 104 includes a volatile or non-volatile memory, for example, random access memory (RAM), dynamic RAM, or a cache…; ¶ 28: …The storage 106 includes a fixed or removable storage, for example, without limitation, a hard disk drive, a solid state drive, an optical disk, or a flash drive. The input devices 108 include, without limitation, a keyboard, a keypad, a touch screen, a touch pad, a detector, a microphone, an accelerometer, a gyroscope, a biometric scanner, an eye gaze sensor 530, or a network connection (e.g., a wireless local area network card for transmission and/or reception of wireless IEEE 802 signals). The output devices 111 include, without limitation, a display, a speaker, a printer, a haptic feedback device, one or more lights, an antenna, or a network connection (e.g., a wireless local area network card for transmission and/or reception of wireless IEEE 802 signals)… ; ¶ 67:…a machine learning analysis of information gathered based on the performance of other learners' interaction with the system; ¶ 113:… A machine learning algorithm may be used to detect patterns in multiple indications….The lack of details about the memory, processor, one or more output devices and given output device indicates that it is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of assigning at least one of a mastery designation or a fluency designation based on the assessment (abstract concept) does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Steps 3, 9 and 10 (receiving and providing/presenting information) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The focus of the claim is on tailoring the content of the teaching/learning session based on the designated activity and the learner’s profile to implement the treatment of the learning condition. As discussed in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), “tailoring content based on the viewer’s location or address” is “‘a fundamental . . . practice long prevalent in our system . . .’” Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the memory, processor, one or more output devices and given output device in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above.

The published Specification merely refers to the memory, processor, one or more output devices and given output device at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the memory, processor, one or more output devices and given output device are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of [L3] “the processor configured to… receive a designated activity”, [L9] “digitally providing the plurality of activity steps to the learner via the given output device” and [L10] “the processor…receiving feedback information” which represent insignificant pre-solution activity of data gathering and data presentation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. . Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the limitations associated with the memory, processor, one or more output devices and given output device were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. As noted above, the published Specification also fails to provide any such technical or technological details for each of the claim steps. In fact, the published Specification appears to disclose no more than benefits to individuals (¶¶ 1, 2), learner improvement (¶¶ 61, 77, 109, 117). The facts that “individuals can benefit from the use of clear,
individualized prompts to aid communication, and understanding, and enable them to be confident while completing activities in their daily lives”, that “[I]ndependent living can benefit individuals with disabilities and/or children by providing them the tools that they need to both complete and learn how to complete activities”, and that “[P]roviding individual specific prompts can also enable automatic learning of an individual's preferred modes of absorbing instruction, over time, allowing faster learning for the individual” noted in the published Specification (¶¶ 1, 2) address (a) problem(s) specifically arising in the abstract realm. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of receiving, generating, implementing, generating, identifying, selecting, providing/presenting, receiving, assessing and assigning is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 3-17 and 21-22 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 3-17 and 21-22 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 3-17 and 21-22 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 3-17 and 21-22 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Priority
	Applicant argues that “the cited portions of claim 1 find support at least on pages 4, 5, 10, 29, 30, and 36 of provisional application 62/571,068, as well as claims 1, 5, 10, 15, and 18 of provisional application 62/571,068”. However, the Examiner is unable to determine how the cited portions support the claim. For example, the Examiner is unable to find support for “wherein only the media type for each of the activity steps is received to reduce resource allocation”. The Examiner suggests that Applicant provides specific language reference(s) that support(s) at least the above noted limitation.
Claim Objections
	Applicant’s amendments resolve the previous issues under Claim Objections. 
Claim Rejections - 35 U.S.C. § 112
	Applicant’s amendments resolve the majority of the previous issues under 35 U.S.C. § 112 (b). However, the previous issues of claims 9-10 under 35 U.S.C. § 112 (b) are not addressed by Applicant’s amendments. As a result, claims 9-10 remain rejected under 35 U.S.C. § 112 (b).
Claim Rejections - 35 U.S.C. § 101
	Applicant essentially argues that “Claim 1 qualifies as eligible subject matter under Step 2A, Prong 2 of the analysis at least for the reason that Claim 1 is expressly directed to a particular treatment or prophylaxis for a disease or medical condition”. In support of this assertion, Applicant argues that “Claim 1 expressly states " ... the processor [is] further configured to implement treatment of the cognitive disability ... ", that “[T]he treatment or prophylaxis limitation has more than a nominal or
insignificant relationship to the judicial exception, for example, in that Claim 1
expressly provides for " ... generating a plurality of activity steps for the learner to
perform the designated activity ... " which is significantly related to treatment or
prophylaxis of a cognitive disability” and that “[T]he treatment or prophylaxis limitation imposes meaningful limits on the judicial exception, and is not an extra-solution activity or field of use. For example, the " ... pre-assessment profile for a learner having a cognitive disability ... " is used to gather information for " ... generating a plurality of activity steps for the learner to perform the designated activity ... ".” First, “particular treatment or prophylaxis” is a reference to the U.S. Court of Appeals for the Federal Circuit (CAFC)’s decision in Vanda. See MPEP 2106.04(d)(2). The Examiner is not persuaded by Applicant’s arguments that claim 1 is analogous to the patent eligible treatment method described in Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals International Limited, 887 F.3d 1117 (Fed. Cir. 2018). In Vanda, the claims at issue involved a method of treating persons with schizophrenia using iloperidone. Vanda, 887 F.3d at 1135. In particular, the method first required performing a genetic test to determine the person’s ability to metabolize iloperidone (i.e., the patient’s “CYP2D6 metabolizer genotype”), and then administering a particular dose of iloperidone based on the results of the test. Id. at 1134. Specifically, the claims require a treating doctor to administer 12 mg/day or less if the patient has a poor CYP2D6 metabolizer genotype, and greater than 12 mg/day, up to 24 mg/day if the patient does not have the poor CYP2D6 metabolizer genotype. Id. at 1135. The Federal Circuit held that the claims at issue, thus, recited “a new way of using an existing drug that is safer for patients.” Id. (internal quotation omitted). Unlike claim 1 of Vanda, Applicant’s claim 1 does not recite providing any treatment regimen for any medical condition, let alone a particular treatment regimen for a particular medical condition. Instead, claim 1 recites a framework for providing individualized instruction using specific prompts. Individualized instruction is essentially a long used teaching process of identifying students’ individual learning strengths, needs, and interests and adapting lessons to match them. Prompting is an instructional strategy that has also long been used in classrooms. Applicant’s published Specification (¶¶ 1, 2) discloses that “individuals can benefit from the use of clear, individualized prompts to aid communication, and understanding, and enable them to be confident while completing activities in their daily lives”, that “[I]ndependent living can benefit individuals with disabilities and/or children by providing them the tools that they need to both complete and learn how to complete activities”, and that “[P]roviding individual specific prompts can also enable automatic learning of an individual's preferred modes of absorbing instruction, over time, allowing faster learning for the individual”. However, these solutions address (a) problem(s) specifically arising in the abstract realm. Applicant’s disclosure, at best, requires the use of generic computer elements (memory, processor, one or more output devices and given output device), each operating in its ordinary capacity. Applicant’s disclosure does not indicate any improvement in technology, let alone an improvement in computer memory, processor or output device technology. In view of the above, claim 1 does not integrate the abstract idea into a practical application. See Alice, 573 U.S. at 223 (“Stating an abstract idea while adding the words ‘apply it’ is not enough for patent eligibility. Nor is limiting the use of an abstract idea to a particular technological environment.” (internal quotations omitted)); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”); MPEP §§ 2106.04(d), 2106.05(b).
	The claims do not recite an inventive concept for the reasons noted in the rejections above not challenged by Applicant.
	In view of the foregoing, the Examiner concludes that each of Applicant’s claims
1, 3-17 and 21-22, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 U.S.C. § 103
	Applicant’s arguments have been fully considered and are persuasive. As a result the claim rejections under 35 U.S.C. § 103 are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715